                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EUGENE L. CHERRY,

                       Plaintiff,

               v.                                            Case No. 18-C-1602

JEAN LUTSEY, et al.,

                       Defendants.


                                            ORDER


       Plaintiff Eugene L. Cherry, who is representing himself, is proceeding on claims that

Defendants violated his constitutional rights. ECF No. 10. On March 15, 2019, Cherry filed a

motion for default judgment as to defendant Dr. Cynthia Koren based on her alleged failure to

appear. ECF No. 20.

       On November 16, 2018, the court screened Cherry’s complaint and ordered service on the

defendants under the Memorandum of Understanding between this court and the Wisconsin

Department of Justice. ECF. No. 10. The Department of Justice refused to accept service on Dr.

Koren’s behalf on December 17, 2018. ECF No. 12. Two days later, the court transmitted the

summons and complaint, along with the screening order, to the United States Marshals Service

for service on Dr. Koren. ECF No. 14. Because Dr. Koren is not represented by the Wisconsin

Department of Justice, the complaint and summons were served on her pursuant to a different

procedure than they were served on the Wisconsin state defendants. See ECF Nos. 10, 14. This

changed the timeline for Dr. Koren to enter an appearance and respond to the complaint. Her

attorney filed a waiver of service, entered an appearance on her behalf, and filed an answer to the

complaint on March 25, 2019, within the timeframe she had to appear and file an answer. ECF
Nos. 22, 25, 26; see Fed. R. Civ. P. 4(d). Accordingly, the court will deny the plaintiff’s motion

for default against Dr. Koren.

       IT IS THEREFORE ORDERED that Cherry’s motion for default judgment as to Dr.

Cynthia Koren (ECF No. 20) is DENIED.

       Dated at Green Bay, Wisconsin this 6th day of February, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                2
